UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1079


SHIRLEY ROGERS; TRACY ROGERS,

                  Plaintiffs - Appellants,

             v.

U.S. DEPARTMENT OF HOUSING & URBAN DEVELOPMENT,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:06-cv-01124-CMH-BRP)


Submitted:    October 30, 2008            Decided:   November 17, 2008


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert D. Weiss, Fairfax, Virginia, for Appellants. Chuck
Rosenberg,  United States  Attorney,  Kevin  J.  Mikolashek,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Shirley Rogers and Tracy Rogers appeal the district

court’s order granting summary judgment in favor of the United

States Department of Housing and Urban Development.                We have

reviewed the record and find no reversible error.            Accordingly,

we affirm for the reasons stated by the district court.                Rogers

v. United States Dep’t of Hous. & Urban Dev., No. 1:06-cv-01124-

CMH-BRP (E.D. Va. filed Oct. 25, 2007 & entered Oct. 29, 2007).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    2